

115 HRES 1085 IH: Celebrating the 10th anniversary of the Women’s Congressional Staff Association.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1085IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Ms. Frankel of Florida (for herself and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONCelebrating the 10th anniversary of the Women’s Congressional Staff Association. 
Whereas, in August 2008, a bipartisan group of female congressional staffers founded the Women’s Congressional Staff Association (referred to in this preamble as the WCSA), the first official staff association focused on the professional development of female staffers; Whereas WCSA has over 400 active members in the House of Representatives and Senate; 
Whereas the commitment of the WCSA to bipartisanship fosters congeniality and respect in Congress; Whereas WCSA organizes and hosts a variety of career development opportunities for female staffers, such as resume reviews, networking workshops, and mock interview sessions; and 
Whereas WCSA provides mentoring opportunities to further the career advancement and professional education of young staffers: Now, therefore, be it That the House of Representatives— 
(1)celebrates the 10th anniversary of the Women’s Congressional Staff Association’s founding (referred to in this resolving clause as the WCSA);  (2)commends the WCSA on its many achievements and contributions to the congressional community; and 
(3)reaffirms the commitment of the House to supporting the professional development of female staff members. 